DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a substrate holding part of claims 1 and 8, interpreted as an electrostatic chuck 20 [0033].
a heater control part of claims 1 and 8, interpreted as a control part 80, a microcomputer or equivalents thereof. 
a measurement part of claim 2, that is a circuit 83 [0061]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2020/0161104 to Ni et al.
In regards to Claim 1, Ni teaches a substrate processing apparatus Fig. 4a, 4b for processing a substrate 50 using plasma [0002-0003], comprising: a chamber 100 in which the substrate is accommodated; and a stage 20, 30, 40 arranged inside the chamber and configured to mount the substrate thereon, wherein the stage includes: a base formed by a conductor 20, 30 and configured to allow RF (Radio Frequency) power 19 to flow through the conductor [0004], as broadly recited as 19 is connected electrically to 30; a substrate holding part (electrostatic chuck 40) provided on the base and configured to hold the substrate; a plurality of heaters 41 [0005] provided in the substrate holding part (as shown in Fig. 4a); a heater control part (in the form of a CPU 63 that is placed in 64 in Fig. 4a, 4b) provided inside the base and configured to control electric power 11 to be supplied to each of the plurality of heaters [0021]; and an RF filter 18 provided outside the base and connected to a wiring for supplying the electric power to each of the plurality of heaters [0020], and the RF filter is provided in common for the plurality of heaters (as shown in Fig. 4a, [0019-0028]).  
In regards to Claim 8, Ni teaches a stage 20, 30, 40 Fig. 4a, 4b arranged inside the chamber 100 of a substrate processing apparatus for processing a substrate using plasma [0002-0003] and configured to mount the substrate thereon, wherein the stage includes: a base formed by a conductor 20, 30 and configured to allow RF (Radio Frequency) power 19 to flow through the conductor [0004], as broadly recited as 19 is connected electrically to 30; a substrate holding part (electrostatic chuck 40) provided on the base and configured to hold the substrate; a plurality of heaters 41 [0005] provided in the substrate holding part (as shown in Fig. 4a); a heater control part (in the form of a CPU 63 that is placed in 64 in Fig. 4a, 4b) provided inside the base and configured to control electric power 11 to be supplied to each of the plurality of heaters [0021]; and an RF filter 18 provided outside the base and connected to a wiring for supplying the electric power to each of the plurality of heaters [0020], and the RF filter is provided in common for the plurality of heaters (as shown in Fig. 4a, [0019-0028]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2020/0161104 to Ni et al in view of United States Patent Application No. 2018/0040496 to Lee et al.
In regards to Claim 2, Ni teaches the stage further includes a plurality of resistors 67a and that the heat control part is configured to control the supply of the electric power to the corresponding heater as it controls the temperature [0019-0028], but does not expressly teach that the resistors are each arranged in the vicinity of each of the plurality of heaters and configured to have a resistance value that changes depending on a temperature, and a plurality of measurement parts configured to measure the resistance value of each of the plurality of resistors, and the heater control part is configured to control the supply of the electric power to the corresponding heater of the plurality of heaters based on the temperature corresponding to the resistance value measured by each of the plurality of measurement parts. 
Lee teaches an electrostatic chuck 110 Fig. 1-3 with a heater array 120 that is comprised of a plurality of heaters 121 teaches the stage further includes a plurality of resistors R1-R15 each arranged in the vicinity of each of the plurality of heaters (as they form in part the heaters) and configured to have a resistance value that changes depending on a temperature [0028], and controller that has micro driver 150 that measures a resistance [0035, 0038, 0060] as a power pulse is applied to the micro heater (see Fig. 8) with a plurality of measurement parts configured to measure the resistance value of each of the plurality of resistors (as the resistance values is detected, circuits formed by the lines and resistors forming measurements parts of Fig. 3), and the heater control part is configured to control the supply of the electric power to the corresponding heater of the plurality of heaters based on the temperature corresponding to the resistance value measured by each of the plurality of measurement parts (as the distribution of power is done through dynamic temperature control, [0025-0102]).  Lee teaches that the control 180 computes a change in a resistance value of each resistor due to the change in the resistance by estimating the temperature of the area [0081-0096] and that the heaters are controlled in order to adjust the temperature through the measured resistance in real time (Claims 1-20). Lee teaches that the temperature can be controlled control the heat generated in real time [0006-0008].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ni, to have modified the resistors as part of a heater array and control of Ni with the in real time detection of temperature from the detection of resistance, as per the teachings of Lee. One would be motivated to do so for the predictable result of being capable of providing real time temperature control.  See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 3, Ni in view of Lee  each of the plurality of resistors is arranged between the corresponding heater of the plurality of heaters and the base (as there are resistors that are part of the heater and as per the teachings of Ni in the resistors of 67a, 67b).  
In regards to Claim 4, Ni in view of Lee teach the heater control part is configured to correct the temperature corresponding to the resistance value of each of the plurality of resistors based on a temperature difference between the temperature corresponding to the resistance value of each of the plurality of resistors and the temperature of the substrate at a position corresponding to a position where each of the plurality of resistors is provided, and control the supply of the electric power to the corresponding heater of the plurality of heaters based on the corrected temperature, as that the heater are control in real time to adjust the temperature through a measured resistance in real time, as per the rejection of Claim 2 above.
In regards to Claim 6, Ni in view of Lee teaches the heater control part is configured to correct the temperature corresponding to the resistance value of each of the plurality of resistors based on a temperature difference between the temperature corresponding to the resistance value of each of the plurality of resistors and the temperature of the substrate at a position corresponding to a position where each of the plurality of resistors is provided, and control the supply of the electric power to the corresponding heater of the plurality of heaters based on the corrected temperature, as there are controlled in real time resistance of temperature in the teachings of Lee and in the teachings of Ni the heater control part of 63, 64 as per the rejection of Claims 1-4 above. 
 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2020/0161104 to Ni et al in view of United States Patent Application No. 2018/0040496 to Lee et al, as applied to claims 2 and 4 above, and in further view of United States Patent Application No. 2002/0134775 to Ohashi et al.
The teachings of Ni in view of Lee are relied upon as set forth in the above 103 rejection.
In regards to Claims 5 and 7, Ni in view of Lee the plurality of resistors determine the temperature of the heater, but do not expressly teach the resistors are a thermistor.  
Ohashi teaches that temperature measuring elements can be resistors or thermistors in an electrostatic chuck [0003, 0047].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, as a resistor that is used for temperature measurement can be a resistor or a thermistor, it would be obvious to one of ordinary skill in the art, to have substituted a resistor with a thermistor. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2021/0090930 to Miwa which teaches resistors and heaters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716